[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Before this court is a motion for summary judgment from the defendant, Alexander  Alexander. The pertinent facts are as follows. In 1994, the defendant sold to the plaintiff a fire insurance policy from the Hartford Fire Insurance Co., effective 1994-1995. Upon the expiration of the policy, on September 8, 1995. a new policy was issued to the plaintiff from the Hartford Insurance Co., by Personal Lines Insurance Brokerage, Inc. There is no dispute that the plaintiff received notification of the change in agency from Alexander  Alexander to Personal Lines Insurance. On November 11, 1995, a fire of unknown origin damaged the plaintiff's property. The plaintiff claimed to have sustained property damage in an amount which exceeded the policy limits. The Hartford paid to the plaintiff the full amount of the policy. On September 19, 1997, the plaintiff filed this lawsuit against the defendant alleging that it sold him inadequate coverage on September 8, 1995, and that it had misrepresented the amount which would be sufficient to fully insure the plaintiff. The defendant files this motion because it was not the agent which issued the policy in September 1995. CT Page 10948
In opposition to the defendant's motion, the plaintiff does not dispute the facts as set forth by the defendant. Rather, the plaintiff argues that he relied on the advice of the defendant when he purchased insurance in 1995. Unfortunately, the complaint in the case contains no allegations of reliance. It clearly misidentifies the defendant as the agency from whom the plaintiff purchased the fire insurance in September 1995.
There are no issues of material fact in dispute regarding whether the defendant was the agency which sold the plaintiff the fire insurance policy effective 1995-1996. Therefore, this court finds, as a matter of law, that the plaintiff cannot prevail on his complaint. Accordingly, the defendant's motion for summary judgment is granted.
Angela Caroll Robinson, Judge, Superior Court